On Motion for Rehearing.
Appellants complain that we failed to decide the point, strongly urged, that the information was fatally defective in describing the subject of the larceny as "meat." It was presented as a ground for the contention that the court erred in overruling the motion to quash. We find, on re-examining the opinion, that we did not expressly cover this point in announcing our conclusion that the court properly overruled that motion.
The record failed to satisfy us that this objection was made in the trial court. The ruling does not indicate that the court apprehended that there was objection to the generality of the charge. The motion itself and the remarks of counsel were calculated to conceal the point if there was any *Page 151 
intention of raising it. So, the proposition, if abstractly sound, was not available as a claim of error.
We may add that the present counsel were not concerned in the trial and are not chargeable with any mistakes there made. We do not, however, share their concern as to the serious or substantial consequences of the omissions of former counsel. We are satisfied that appellants suffered no actual prejudice. We may well assume that, if counsel had been embarrassed by doubt as to the case they must meet, they would have made proper and timely application to the court, which would have required amendment of the information, or a bill of particulars to inform appellants of the specific charge. The result could not have been changed. The motion for rehearing will be denied. It is so ordered.
WATSON and SADLER, JJ., concur.